EXHIBIT 10.28

DATE OF THIS AGREEMENT 04/28/08

 

CLIENT NAME

 

ImmunoCellular Therapeutics

Manish Singh

Woodland Hills, CA 91367

  

CLIENT NOTICES

 

21900 Burbank Blvd.

3rd Floor

Woodland Hills, CA 91367

 

TYPE OF BUSINESS    EXPIRATION DATE    COMMENCEMENT    CONF HRS Biotechnology   
02/28/2009    04/01/2008    25

 

SETUP CHARGE

   REFUNDABLE RETAINER    TOTAL INITIAL CHECK AMT

$600.00

  

$7,208.00

   $11,412.00

 

ITEM

  

DESCRIPTION

   AMOUNT

OFFICE FEE

   3045, 3046, 3047    $ 2,810.00

TELEPHONE(S)

   1 Fax Line    $ 55.00

SERVICE PACKAGE

   3 Basic Package    $ 535.00

INTERNET SERVICE

     

FURNITURE

     

OTHER

   2 unreserved Monthly Parking    $ 204.00

TOTAL FIXED MONTHLY FEE*

   $ 3,604.00

MISCELLANEOUS

This agreement will automatically renew for the same term at a rate to be
determined by market demand or a pre-determined increase as stated above, unless
written notice is provided at least sixty (60) days prior to the expiration date
of this agreement.

 

* Additional sales tax may apply

 

CLIENT      REGENT BUSINESS CENTERS    /s/ Manish Singh      /s/ Carolina
Baldwin                                   4-29-08    ImmunoCellular
Therapeutics, Ltd.                 DATE      DATE       



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF LICENSE AGREEMENT

1. Office Access. Regent Business Centers Woodland Hills, LLC (“Regent”), having
an address at 21900 Burbank Blvd., 3rd Floor, Woodland Hills, 91367 (the
“Center”) hereby licenses to Client (as defined herein, the “Client”) the use of
the office(s) defined and for the term defined herein. Client may also have
access to the common areas within the Center. Access is available twenty-four
(24) hours per day, seven (7) days per week. The building shall provide office
cleaning, maintenance services, heating, air conditioning, and all other
reasonably required utilities to the center during normal business hours as
determined by the landlord for the building.

Regent reserves the right to show the office(s) from time to time to prospective
clients and will use reasonable efforts not to disrupt Client’s business.

2. Services. In addition to Client’s office, Regent provides the following
services inclusive of the fixed fees: Shared reception and telephone answering
services during “normal” business hours (8:30 AM to 5:30 PM, Monday through
Friday, excluding Regent holidays); use of conference rooms for the defined
number of hours per month during Normal Business hours; Regent also provides
certain services on an as requested basis. There include: FAX service, photocopy
service, typing and secretarial service, mailing and messenger services;
outgoing telephone service; such other services as Regent may make available
from time to time at the Center. The fee schedule for these services are as
posted, and are included herein. The fees are charged to Client’s account and
are payable as defined on the fee schedule. Client agrees to pay all charges
authorized by Client or Client’s employees Regent may change the fee schedule
from time to time.

In the event Client defaults on any of Client’s obligations under this
agreement, Client agrees that Regent may cease to provide any and all services
including telephone services without resort to legal process.

3. Payments. Client agrees to pay the fixed and additional service fees and all
applicable sales or use taxes, in the amounts set forth on the attached data
form, which is hereby incorporated by reference, within 5 (five) days of the
date of invoicing (expected to be via a monthly bill). If Client disputes any
portion of the charges on Client’s bill, Client agrees to pay the undisputed
portion on the designated payment date. Client agrees that charges must be
disputed within fifteen (15) days or Client waives the right to dispute such
charges. Client will be charged a late fee of 5% for any late payments. Client
will also be charged a finance charge of 1.5%, per month on late payments.

Upon signing this agreement, Client is required to pay the fixed fee, setup fees
and a refundable retainer as defined herein. At any time during the Term of this
Agreement, or any extension term, if Client’s fixed monthly fees are increased
as a result of additional services, and/or increases to existing fees, then the
retainer shall increase by 200% of the adjustment amount, which shall be paid to
Regent within thirty (30) days after demand therefore. The refundable retainer
will not be kept in a separate account from other funds and no interest will be
paid to Client on this amount. The refundable retainer may be applied to
outstanding charges at any time at Regent’s discretion. Regent has the right to
require that Client replace retainer funds that Regent applies to Client’s
charges. At the end of the term of this agreement, if Client has satisfied all
of Client’s obligations, Regent will refund Client this retainer within sixty
(60) days.

4. Regent’s Limitation of Liability. Client acknowledges that due to the
imperfect nature of verbal, written and electronic communications, neither
Regent nor Regent’s landlord or any of their respective officers, directors,
employees, shareholders, partners, agents or representatives shall be
responsible for damages, direct or consequential, that may result from the
failure of Regent to furnish any service, including but not limited to the
service of conveying messages, communications and other utility or services.
Regent shall use its best efforts to prevent the failure to provide or
interruption of any such services.

CLIENT EXPRESSLY AND SPECIFICALLY AGREES TO WAIVE, AND AGREES NOT TO MAKE, ANY
CLAIM FOR DAMAGES, DIRECT OR CONSEQUENTIAL, INCLUDING WITH RESPECT TO LOST
BUSINESS OR PROFITS, ARISING OUT OF ANY FAILURE TO FURNISH ANY SERVICE, ANY
ERROR OR OMISSION WITH RESPECT THERETO, OR ANY DELAY OR INTERRUPTION OF
SERVICES. REGENT DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

2



--------------------------------------------------------------------------------

5. License Agreement. THIS AGREEMENT IS NOT A LEASE OR ANY OTHER INTEREST IN
REAL PROPERTY. IT IS A CONTRACTUAL ARRANGEMENT THAT CREATES A REVOCABLE LICENSE.
Regent retains legal possession and control of the Center and the office(s)
assigned to Client. Regent’s obligation to provide Client space and services is
subject to the terms of its lease with the building. This agreement terminates
simultaneously with the termination of such lease or the termination of the
center for any reason. As Regent’s Client, Client does not have any rights under
the lease with the landlord of the building in which the center is located. When
this agreement is terminated because the term has expired or otherwise, Client’s
license to occupy the Center is revoked. Client agrees to remove Client’s
personal property and leave the office as of the date of termination. Regent is
not responsible for property left in the office(s) after termination, and Regent
may dispose of any remaining property however it sees fit, including storing at
Client’s expense.

6. Damages and Insurance. Client is responsible for any damage caused by Client
to the Center or office(s) beyond normal wear and tear. Regent has the right to
inspect the condition of the office(s) from time to time and make necessary
repairs.

Client is responsible for insuring its personal property against all risks.
Client has the risk of loss with respect to any of Client’s personal property.
Client agrees to waive any right of recovery against Regent, its directors,
officers and employees for any damages or loss to Client’s property under
Client’s control. All property in Client’s office(s) is understood to be under
Client’s control.

7. Default. Client is in default under this agreement if 1) Client fails to
abide by the rules and regulations of the center, as defined herein, or; 2)
Client does not pay Client’s fees on the designated payment date and after
written notice of this failure to pay, Client does not pay within five (5) days;
or 3) Client does not comply with the terms of this agreement. If the default is
unrelated to payment, Client will be given written notice of the default and
Client will have ten (10) days to correct the default. Upon monetary default,
Regent may, if it so elects, enter into the office(s) and take and hold
possession of the contents thereof, without releasing Client, in whole or in
part, from the Client’s obligations hereunder.

8. Termination. Client has the right to terminate this agreement early if
Client’s mail or telecommunications service or access to the office(s) is cut
for a period of fifteen (15) consecutive business days.

Regent has the right to terminate this agreement early; 1) if Client fails to
correct a default or the default cannot be corrected; 2) without opportunity to
cure if Client repeatedly defaults under the agreement; or 3) if Client uses the
center for any illegal operations or purposes.

9. Restriction on Hiring. Regent’s employees are an essential part of its
ability to deliver its services. Client acknowledges this and agrees that,
during the term of this agreement and for six (6) months thereafter, Client will
not solicit any of Regent’s employees. If Client does hire one of Regent’s
employees, Client agrees to pay liquidated damages in the amount of one-half of
the annual base salary of the employee Client hires. Client agrees that this
liquidated damage is fair and reasonable.

10. Renewal/Notice Requirement. Prior to 60 days before the termination date of
this license, Client shall provide Regent with written notice of its intent as
to whether or not it wishes to renew this license for an additional term. Such
notice may only be delivered on the first day of any given month. If such notice
is delivered on any other day, it shall deemed to have been delivered on the
first day of the following month. In the event that no notice is provided,
Regent may extend the term of this license for an additional term to terminate
60 days after the last day of the month in which Client provides notice to
terminate. The aforesaid clause shall not be construed to create any right of
Client to extend this license beyond its termination date. The fee for the
period beyond the original termination date shall be no more than 200% of the
monthly fee defined herein.

11. Rules and Regulations. Smoking is not permitted anywhere in the building. No
Client may enter the office(s) of another Client without explicit permission
from such other Client. No Client may use or borrow any equipment or supplies
belonging to another Client without explicit permission. Unattended guests of
Clients are not permitted in the common areas of the Center outside of normal
business hours. The use of speakerphones in cubicles is not permitted. Client
agrees not to make any changes or alterations to the office(s) or to attach any
thing to the floor, walls or ceiling of the office(s) without Regent’s prior
consent in each instance. The rules and regulations may be amended by Regent
from time to time and shall be posted within the Center and/or circulated among
the clients.

 

3



--------------------------------------------------------------------------------

12. Miscellaneous.

A. All notices shall be in writing and may be given by registered or certified
mail, overnight mail or hand delivered with proof of delivery.

B. Move-out/Cleaning Fee. For all terms, a fee of $175.00 per office shall be
assessed.

C. Client acknowledges that Regent will comply with the U.S. Postal Service
regulations regarding client mail. Upon termination of this agreement, Client
must notify all parties with whom Client does business of Client’s change of
address. Client agrees not to file a change of address form with the postal
service. Filing of a change of address form may forward all mail addressed to
the center to Client’s new address. In addition, all telephone and facsimile
numbers and IP address are the property of Regent. These numbers will not be
transferred to Client at the end of the term. For a period of thirty (30) days
after the expiration of this agreement, Regent will provide Client’s new
telephone number and address to all incoming callers and will hold Client’s
mail, packages and facsimiles at no cost to Client so long as client is not in
default as defined above. After thirty (30) days, Client may request the
continuation of this service upon initiation of a separate license.

D. In the event a dispute arises under this agreement, Client agrees to submit
the dispute to mediation. If mediation does not resolve the dispute, Client
agrees that the matter will be submitted to arbitration pursuant to the
procedure established by the American Arbitration Association in the
metropolitan area in which this center is located. The decision of the
arbitrator will be binding on the parties. The non-prevailing party as
determined by the arbitrator shall pay the prevailing party’s attorney’s fees
and costs associated with the arbitration. Furthermore, if a court decision
prevents or Regent elects not to submit this matter to arbitration, then the
non-prevailing party as determined by the court shall pay the prevailing party’s
reasonable attorney’s fees and costs. Nothing in this paragraph will prohibit
Regent from seeking equitable relief including without limitation any action for
removal of the Client from the center after the license has been terminated or
revoked. No bond or other security shall be required of Regent.

E. Client may not offer to any party within Regent’s Center or building, any of
the services that Regent provides to its Clients including, but not limited to,
the services described herein.

F. Canvassing, soliciting and peddling in the building are prohibited and client
shall not solicit other Regent clients for any business or other purpose without
Regent’s written consent.

G. This agreement is governed by the laws of the state of California.

H. Client may not assign this agreement without the written consent of Regent,
which will not be unreasonably withheld.

I. Regent reserves the right to relocate the client to another office within the
Center of equal or greater value. If Regent exercises this right, the relocation
shall be at Regent’s expense.

J. This agreement is the entire agreement between Regent and Client. It
supercedes all prior agreements.

K. For any building services requested by Client, Client agrees to pay all fees
associated with such that are passed through to Regent by the building
management. This includes but is not limited to extra trash removal, large item
removal, after hours freight elevator use, after hours HVAC and additional
cleaning services.

L. For all returned checks, a $35 returned check fee will be applied. In
addition, a late payment fee (see section 3) will be applied.

 

4



--------------------------------------------------------------------------------

M. A $325.00 reactivation fee will be assessed for all Clients whose accounts
have been terminated due to default.

 

REGENT BUSINESS CENTERS WOODLAND HILLS, LLC     By:   /s/ Carolina Baldwin      
Name:   Carolina Baldwin     DATE:   4/29/08 Its:   General Manager      

 

CLIENT:     By:   /s/ Manish Singh       Name:   Manish Singh     DATE:  
4/29/08 Its:   President & CEO      

 

5



--------------------------------------------------------------------------------

MEMORANDUM

 

TO:    ImmunoCellular Therapeutics FROM:    Regent Business Centers DATE:   
1/8/09 RE:    License Agreement, dated as of 4/29/2008, by and ImmunoCellular
Therapeutics as Client and Regent Business Centers, LLC, as Licensor.

Please note that your license agreement is due to expire at the end of
February 28, 2009. This is a reminder that 60 day notice is required if you
intend to vacate. If you would like to extend for an additional period of time,
feel free to contact me at your earliest convenience.

We are offering you a renewal upon the following terms:

3% increase on your base rent of $2,810.00

Thank you.

 

Sincerely, /s/ Flor Garcia Flor Garcia General Manager Regent Business Centers,
Woodland Hills

 

6



--------------------------------------------------------------------------------

AMENDMENT TO LICENSE AGREEMENT

Re: License Agreement, dated as of 04/29/2008, by and between Immunocellular
Therapeutics as Client and Regent Business Centers Woodland Hills, LLC, as
Licensor.

The above referenced Agreement is hereby amended subject to the following
modifications or revisions:

 

1. The term set forth in the Agreement is hereby extended. The renewal term will
commence on 3/1/2009 and will expire on 02/28/2010

 

2. The Fixed Monthly Office Fee for the Renewal Term shall be $2,894.30 subject
to any modifications and/or revisions, which may be agreed to by both Regent and
Client.

All capitalized terms used in this Agreement shall have the same meaning as set
forth in and defined in the License Agreement.

Except as set forth herein, all other terms and conditions of the License
Agreement shall remain in full force and effect.

 

Agreed to: Dated:   1/9/09

 

Client: By:   /s/ Manish Singh Name:   Manish Singh, Ph.D.

 

Regent Business Centers Woodland Hills, LLC By:   /s/ Flor Garcia Name:   Flor
Garcia